Citation Nr: 1428805	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with mechanical low back pain and radiculopathy as secondary to a service-connected right ankle disability.

2.  Entitlement to a rating for residuals of a right ankle sprain in excess of 10 percent prior to May 10, 2013, and 20 percent thereafter.

3.  Entitlement to a rating in excess of 40 percent for varicose veins and residuals of thrombophlebitis of the right lower extremity, to include deep vein thrombosis with post-phlebetic syndrome.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mike Murburg, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified via video before the undersigned Veterans Law Judge (VLJ).  In March 2013 the Board remanded the case for additional development.

In a July 2013 rating decision, the RO assigned an increased rating of 20 percent for residuals of right ankle sprain, effective May 10, 2013.  Following the most recent readjudication, the Veteran submitted additional evidence in support of his claims without a waiver of RO consideration; however, the material submitted was duplicative of evidence already of record.  Thus, no prejudice results to him in the Board considering it in the first instance.  38 C.F.R. § 20.1304(c) (2013). 

By way of background, a July 1999 rating action granted a rating of 40 percent for varicose veins of the right extremity and continued a 10 percent rating for right ankle sprain.  Within one year of this determination, the Veteran did not express disagreement with these disability evaluations, nor was any relevant new and material evidence, medical or lay, physically or electronically, received by VA prior to the expiration of the appellate period.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the July 1999 rating action became final.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and a higher rating for varicose veins and residuals of thrombophlebitis of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's DDD of the lumbar spine with mechanical low back pain and radiculopathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected right ankle disability.  

2.  The preponderance of the evidence shows that the residuals of a right ankle sprain produced no more than moderate limitation of motion prior to May 10, 2013, and marked limitation of motion thereafter, without ankylosis or neurological effects at any time.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine with mechanical low back pain and radiculopathy was not incurred in or aggravated by service; nor was it proximately caused or aggravated by service-connected residuals of right ankle sprain.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain were not met prior to May 10, 2013.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for a rating in excess of 20 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in March 2008 and September 2008 letters that were provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating and service connection claims and to establish a disability rating or effective date for a disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, Social Security Administration records, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's VA and identified private outpatient treatment records have been associated with the claims file.  He was afforded VA examinations of the right ankle and lumbar spine in January 2009 and, pursuant to the March 2013 remand, in May 2013.  The resulting reports are adequate because the examiners reviewed the claims file, discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the AOJ substantially complied with the March 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his right ankle has worsened in severity since the most recent May 2013 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection and increased rating claims.  However, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Service connection claim 

The Veteran contends that his DDD of the lumbar spine with mechanical low back pain and radiculopathy is secondary to his service-connected residuals of right ankle sprain.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  As this claim was filed in March 2008, the amended regulation applies.  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The record shows that the Veteran has a current diagnosis of DDD of the lumbar spine with mechanical low back pain and radiculopathy.  Treatment records show an onset of lumbar symptoms in 2007.

The STRs contain no complaints, diagnosis, or treatment of lumbar problems, and the Veteran is not claiming that his DDD began during service or is directly related to service.  Rather, he asserts that his service-connected disabilities caused or aggravated his DDD of the lumbar spine with mechanical low back pain and radiculopathy. 

The medical opinion evidence of record is against a finding that the Veteran's DDD is caused or aggravated by his service-connected disabilities.

The January 2009 VA examiner opined that the Veteran's DDD of the lumbar spine with mechanical low back pain and radiculopathy is a stand-alone entity that is not caused or aggravated by the Veteran's service-connected right ankle condition.  The May 2013 VA examiner, after an extremely thorough review of the medical evidence and physical examination, stated that the current lumbar condition did not have its onset until 2007 and that it is age-related and has no relationship to military service.  As to aggravation, he opined that an ankle condition could not cause DDD of the lumbar spine, that there is no evidence that the ankle condition aggravated the lumbar spine condition.  Rather, he noted that the Veteran's age and post-service career as a letter carrier were risk factors for DDD with mechanical pain and radiculopathy.  The Board finds that these medical opinions are probative, as they were predicated upon a review of the record and are supported by sufficient rationale.  See Nieves-Rodriguez; Stefl; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

There is no medical opinion evidence supporting a finding that the Veteran's DDD of the lumbar spine with mechanical low back pain and radiculopathy was caused or aggravated by residuals of his right ankle sprain.  

The Veteran's lay statements and testimony focus on the contention that Coumadin, the medication that is required for his service-connected vascular disabilities, prevents him from receiving epidural treatment that could reduce his back pain.  The Board finds that this contention does not actually address the causation or aggravation of a disease process, but rather describes the severity of the effects of his service-connected vascular disability.  Accordingly, this contention is addressed below in the REMAND section in the context of his claim for an increased rating for varicose veins and residuals of thrombophlebitis of the right lower extremity.

Additionally, the Veteran has testified and reported in lay statements that residuals of his right ankle sprain have caused or aggravated his DDD of the lumbar spine with mechanical low back pain and radiculopathy.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue here, causation and aggravation of DDD falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his back and ankle symptoms, the Board accords his statements regarding their etiology little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiners took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and other causes for his symptomatology.  Therefore, the Board accords greater probative weight to the VA opinions.

Based on the foregoing, there is no probative evidence of a nexus between the Veteran's current DDD of the lumbar spine with mechanical low back pain and radiculopathy and his military service, including causation or aggravation by his service-connected residuals of right ankle sprain.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DDD of the lumbar spine with mechanical low back pain and radiculopathy.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

B.  Increased rating claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's residuals of right ankle sprain are currently rated 10 percent disabling prior to May 10, 2013, and 20 percent disabling thereafter.  He contends that for the entire appeal period his symptoms have been more severe than the currently assigned rating and that he is entitled to a higher rating.

Musculoskeletal disabilities of the ankle are rated under 38 C.F.R. § 4.71a, DCs 5270 - 5274.  DCs 5270, 5272, 5273, and 5274 are not for application here.  DCs 5270 and 5272 address ankylosis of the ankle and subastragalar or tarsal joints, respectively.  There is no evidence of ankylosis during the appeal period.  Indeed, both VA examiners and the October 2013 disability benefits questionnaire (DBQ) provided by Watson Clinic private podiatrist Dr. B specifically found there was no ankylosis.  DC 5273 addresses malunion of the os calcis or astragalus and DC 5274 addresses astragalectomy.  There is no evidence that either of these conditions apply to the Veteran's right ankle.

DC 5271 is thus the only musculoskeletal DC that applies to the Veteran.  That code addresses limited motion of the ankle, providing a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.

Prior to May 10, 2013

As discussed in the Introduction, the July 1999 rating action became final.  Thus the appeal period begins in March 2008, at the time this claim for increased rating was filed.  Private treatment records dated during this period do not address musculoskeletal symptoms of the right ankle, except to note a history of sprains.

The January 2009 VA examiner diagnosed "chronic right ankle sprain with mild loss [of] range of motion."  (Emphasis added.)  The problem associated with the diagnosis was right ankle pain, which was relieved somewhat by pain medication.  X-rays did not show any arthritis in the ankle.  The Veteran reported pain, stiffness, incoordination, and decreased speed of joint motion.  He denied deformity, giving way, instability, weakness, dislocation or subluxation, locking, effusions, inflammation, or flare-ups.  Upon physical examination, the VA examiner noted an antalgic gait in the right lower extremity "secondary to radiculopathy and not his right ankle."  There were no constitutional symptoms of arthritis or inflammatory arthritis.  The examiner observed tenderness, guarding of movement, and objective evidence of pain following repetitions, but no additional limitations.  Range of motion was measured as: dorsiflexion to 8 degrees and plantar flexion to 18 degrees.  The right ankle had moderate effects on exercise and sports, mild effects on chores and recreations, and became painful with running, walking long distances, and standing for more than 30 minutes.

VA and private treatment records make no other comments on limitation of motion of the right ankle prior to May 10, 2013.  Considering the VA examiner's characterization of "mild" loss of range of motion, and the moderate and mild effects on activities of daily living, the Board finds that the evidence shows no more than a moderate limitation of motion prior to May 10, 2013.  

Since May 10, 2013

The Veteran was diagnosed with arthritis of the right ankle by x-ray at the May 2013 VA examination.  Diagnostic Code 5003 essentially establishes three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  38 C.F.R. § 4.71a.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis that is established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Based on the findings of the May 10, 2013 VA examination, the RO assigned an increased rating of 20 percent for residuals of right ankle sprain in a July 2013 rating decision.  The rating was assigned under DC 5271, the appropriate DC for limitation of motion of the joint involved.

A rating in excess of 20 percent for musculoskeletal disability of the ankle is only available under DC 5270.  As discussed above, this DC does not apply to the Veteran, as there is no evidence of ankylosis during the appeal period.  Thus, a higher rating for the right ankle is not available to the Veteran under these DCs.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has considered whether a separate rating may be assigned to the Veteran under DC 5003 for arthritis.  However, the Veteran is already being compensated for functional loss due to pain, weakness, excess fatigability, and incoordination as they limit his range of motion under DC 5271.  In order to avoid pyramiding, a separate rating cannot be assigned for the same symptoms.  As such, he may only be compensated once for right ankle functional loss due to pain, weakness, excess fatigability, and incoordination.  38 C.F.R. § 4.14; Esteban.  Thus, a separate compensable rating for arthritis of the right ankle is not available in light of the existing compensable rating for limitation of motion.  

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent were not met prior to May 10, 2013, and the criteria for a rating in excess of 20 percent were not met thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Neurological symptoms 

Pursuant to the March 2013 remand, the 2013 VA examiner addressed whether residuals of a right ankle sprain are manifested by any neurological symptoms of weakness and numbness in the right ankle.

After a thorough review of the claims file and examination of the Veteran, the VA examiner opined that the documented complaints of numbness in the right ankle and diagnoses of peripheral neuropathy and lumbar radiculopathy are not manifestations of residuals of right ankle sprain.  He explained this finding at length in his medical opinion.  He stated that the Veteran has decreased sensation on examination of the bilateral legs in the L4/L5 dermatome from the upper legs and into the foot, but that this radiculopathy is secondary to his DDD of the lumbar spine, and not related to residuals of chronic right ankle sprain or arthritis of the right ankle. 

Similarly, the diagnosed peripheral neuropathy has a stocking glove distribution and is secondary to his longstanding non-service connected diabetes mellitus.  The VA examiner noted that in 1974 when the right ankle was injured there was normal x-ray and no complaints of numbness or neuropathy.  Treatment records dated in 1983 included a report of history of numbness around the outer right leg as present for several years.  A 1983 EMG study showed delayed conduction velocities in both lower extremities involving the superficial peronal nerve and sural nerve, and peripheral neuropathy was diagnosed with an unclear etiology.  The VA examiner opined that the fact that the peripheral neuropathy was present in both legs shows that it was not related to the right ankle sprain; moreover any peripheral nerve damage from an ankle strain would be expected to present in the first few months following the acute injury and not years later."

The Board finds that the VA examiner's opinion is probative, as it is predicated upon a review of the record and is supported by sufficient rationale.  See Nieves-Rodriguez; Stefl; Prejean.  

Moreover, the other evidence of record is consistent with a finding that the peripheral neuropathy and radiculopathy are not manifestations of the residuals of right ankle sprain.  In this regard, private treatment records from the office of a Dr. G dated in October 2007 and November 2007, including an MRI of the lumbar spine and hip, led the physician to conclude, "based on symptomatology and his radiographic studies, it is my opinion that all of his [right lower extremity sciatic] symptoms are back-related."  A March 2010 treatment record from the Watson Clinic private endocrinologist notes that the Veteran has been diagnosed with diabetes mellitus since 1996 and "he has problems with painful diabetic peripheral neuropathy."  The October 2013 DBQ provided by Watson Clinic private podiatrist Dr. B opines that the Veteran's peripheral neuropathy is not typical for diabetic neuropathy.  However, Dr. B does not attribute the peripheral neuropathy (or resulting weakness, pain, decreased range of motion, and muscle instability) to residuals of right ankle sprain.  Rather, he attributes the peripheral neuropathy and all of its symptoms to "chemical exposure."  (The issue of whether the Veteran was exposed to chemicals resulting in peripheral neuropathy was denied in a May 2014 rating decision from the RO and is not before the Board.)

The Veteran reported in many lay statements and at his hearing that his radiculopathy and peripheral neuropathy are manifestations of his service-connected right ankle disability.  Although lay persons are competent to provide opinions on some medical issues, the etiological relationship between a right ankle disability and radiculopathy and peripheral neuropathy fall outside the realm of common knowledge of a lay person.  See Kahana, Jandreau.  While the Veteran is competent to describe his neurological symptoms, the Board accords his statements regarding their etiology little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiner took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and other causes for his symptomatology.  Moreover, the VA examiner's opinion that the neurological symptoms are not related to right ankle disability is consistent with the other medical evidence of record.  Therefore, the Board accords greater probative weight to the VA opinion.

Accordingly, the Board finds that the Veteran is not entitled to the assignment of any additional ratings for neurological manifestations of a right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected disability, and has assigned them accordingly.  See Fenderson; Francisco.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected residuals of a right ankle sprain.  That disability is productive of limited motion and functional loss due to pain, weakness, excess fatigability, and incoordination, without ankylosis or neurological effects.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's residuals of a right ankle sprain and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for DDD of the lumbar spine with mechanical low back pain and radiculopathy is denied.

A rating in excess of 10 percent for residuals of a right ankle sprain is denied prior to May 10, 2013, and a rating in excess of 20 percent is denied thereafter.


REMAND

The Veteran seeks entitlement to a TDIU and a higher rating for varicose veins and residuals of thrombophlebitis of the right lower extremity, to include deep vein thrombosis with post-phlebetic syndrome.  For the following reasons, these claims must be remanded.

Higher rating for varicose veins and residuals of thrombophlebitis

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun. 

Here, the Board finds that the rating criteria do not contemplate a symptom of the Veteran's varicose veins and residuals of thrombophlebitis of the right lower extremity.  Specifically, the Veteran has asserted, and medical treatment records confirm, that he has been prescribed Coumadin for this disability and that he expects to have to take Coumadin for the rest of his life.  Treatment records also show that epidural steroid injections have been prescribed to alleviate pain from his nonservice-connected DDD of the lumbar spine.  His treating physicians, however, have reported that the Veteran is unable to receive this treatment, i.e., epidural steroids, because of the risk factors of Coumadin, which he uses to treat his service-connected vascular conditions.  (See, e.g., November 2007 treatment record from Dr. Goll, May 2009 letter from Dr. Ragno)  Therefore, the medication required by his service-connected varicose veins and residuals of thrombophlebitis is preventing him from undergoing treatment for his back.  This effect of his service-connected disability is not contemplated by the schedular criteria.  Therefore, the Board finds that referral for consideration of an extraschedular rating is warranted.

TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the appeal period, service connection was in effect for varicose veins and post-phlebitic syndrome of the right lower extremity, rated 40 percent disabling; residuals of right ankle sprain, rated 10 percent disabling prior to May 10, 2013, and 20 percent disabling thereafter; tinnitus, rated 10 percent disabling effective September 25, 2013; hearing loss of the left ear, rated 0 percent disabling.  Therefore, the Veteran's combined disability rating under 38 C.F.R. § 4.25 has not exceeded 50 percent during the entire appeal period.  Further, for the entire appeal period he has had neither a single service-connected disability ratable at 60 percent or more, nor two or more service-connected disabilities with at least one ratable at 40 percent or more.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have not been met.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Here, while the VA examiners of record have opined that his service-connected disabilities do not prevent him from doing sedentary work, there is competent lay evidence that the Veteran's vascular symptoms prevent him from staying seated for long periods of time.  Therefore, there is evidence that the Veteran may also be unable to perform sedentary work due to service-connected disabilities.

However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) TDIU consideration."  Id.  Here, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims of entitlement to a TDIU and of a higher rating for varicose veins and residuals of thrombophlebitis of the right lower extremity to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration under 38 C.F.R. § 4.16(b).

2.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


